                 Case 19-15265       Doc 140     Filed 12/11/19     Page 1 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                (Greenbelt Division)


__________________________________________
                                          )
                                          )
In re:                                    )
                                          )                         Case No. 19-15265-LSS
TOUFIC SALIM MELKI,                       )                         Chapter 11
                                          )
       Debtor and Debtor in Possession.   )
                                          )
                                          )
__________________________________________)


    CREDITORS CYNTHIA SAMAHA, SABA ARMANI, AND GOWEN SILVA AND
     WINOGRAD PLLC’S MOTION TO APPROVE OR ENFORCE SETTLEMENT

       Creditors Cynthia Samaha (formerly known as Cynthia Melki), Saba Armani, and Gowen

Silva and Winograd PLLC (the “Movants”), by and through their counsel, file this motion to

approve or enforce settlement, and state as follows:

                                       RELEVANT FACTS

       1.      On April 18, 2019, Dr. Melki filed a voluntary petition for bankruptcy under

Chapter 11 [ECF 001].

       2.      On August 26, 2019, the Movants filed a motion to appoint Chapter 11 trustee [ECF

051]. Debtor objected [ECF 061]. Later the parties supplemented their filings [ECF 078, 079].

       3.      The hearing on the motion to appoint Chapter 11 trustee was continued several

times due to either busy schedule of Dr. Melki or his incarceration for failure to pay the domestic

support obligations ordered by the Montgomery County Circuit Court [ECF 063, 085].

       4.      On October 25, 2019, the parties appeared again before this Court for a hearing. At

the hearing, counsel reached a verbal agreement to resolve the matter. However, when the

                                                1
                    Case 19-15265      Doc 140    Filed 12/11/19    Page 2 of 6



agreement was read to the Court, there was a confusion as to one of the terms. Although there was

this confusion regarding a term, counsel for the Debtor stated on the record that the Court should

enforce the agreement regardless of the subject misunderstanding. Subsequently, the Court

continued the case and directed the parties to resolve the issue and submit a proposed order in a

timely fashion.

           5.   On October 30, 2019, the parties appeared again before this Court for a telephone

conference. The counsel for Dr. Melki stated on the record that the parties need additional time to

finalize the draft.

           6.   Since that day, the Movants tried to resolve this issue and reach agreement on the

final language. The back and forth continued until the Movants simply agreed to the proposed

language offered by Dr. Melki’s counsel. Since then, the Movants have inquired multiple times as

to when Dr. Melki’s counsel would submit the order agreed by parties and already signed by the

Movants.

           7.   On November 13, 2019, in response to one of the emails from the counsel for

Movants, Ms. Janet M. Nesse indicated that “she does not have authority to submit the order at

this time.” See Ex. 1. Even though the order signed was the language proposed by Ms. Nesse

herself.

           8.     On November 15, 2019, the Movants asked this Court to hold a hearing to address

the subject misconduct of Dr. Melki and clarify the status of the settlement. The phone conference

was scheduled by the Court for December 5, 2019 [ECF 115].

           9.     Prior to the hearing, on November 22, 2019, Debtor’s counsel moved to withdraw

their appearance [ECF 117].




                                                 2
                   Case 19-15265        Doc 140    Filed 12/11/19      Page 3 of 6



         10.     Dr. Melki has now hired new counsel who is completely refusing to honor the

settlement. Dr. Melki avoided a hearing on this matter by reaching a settlement agreement and

now has completely reneged the agreement.

                                             ARGUMENT

         The Movants argue that a valid contract was formed on October 25, 2019 that was further

incorporated into proposed order drafted by counsel for Dr. Melki as their view of the settlement

agreement resolving the dispute over appointment of the Chapter 11 trustee and signed by the

Movants. Ex. 2.

         The settlement, or a compromise, is a contract enforceable by principals of state contract

law. See In re Arrington, 293 B.R. 76 (Bankr. M.D. Ga, 2003); J. Kahn & Co. v. Clark, 178 F.2d

111, 114 (5th Cir. 1949) (“Where parties, acting in good faith, settle controversy, the courts will

enforce the compromise without regard to what the result might, or would have been, had the

parties chosen to litigate rather than settle”).

         The Fourth Circuit explained that “if an agreement for complete settlement of the

underlying litigation, or part of it, has been reached and its terms and conditions can be determined,

the court may enforce the agreement summarily as long as the excuse for nonperformance of the

agreement is ‘comparatively insubstantial.’” Hensley v. Alcon Laboratories, Inc., 277 F.3d 535,

540 (4th Cir. 2002). “[H]aving second thoughts about the results of a valid settlement agreement

does not justify setting aside an otherwise valid agreement 1.” The fact that the proposed court that

reflects the settlement agreement between Dr. Melki and the Movants is not in writing does not

render it unenforceable. Alexander v. Industries of the Blind, Inc., 901 F.2d 40, 41 (4th Cir.1990).

In Hensley, the Fourth Circuit considering a different factual scenario (in which the existence of


1
    Id. (quoting Young v. FDIC, 103 F.3d 1180, 1195 (4th Cir.1997)).

                                                   3
                  Case 19-15265         Doc 140      Filed 12/11/19       Page 4 of 6



and terms of a settlement agreement were in dispute), the court noted that a trial court has “inherent

power to enforce a settlement agreement” where it finds that “the parties reached a complete

agreement” and is “able to determine its terms and conditions.” Trustees of Painters' Tr. Fund of

Washington, D.C., & Vicinity v. Clabbers, CIV.A02-4063, 2010 WL 2732241, at *4 (D. Md. July

9, 2010) (quoting Hensle, 277 F.3d at 540-541).

        The Movants assert that there is no substantial dispute regarding the substance of the

settlement agreement or its terms. Rather, Dr. Melki and his counsel decline to sign or approve the

order proposed by them and follow it. Therefore, based on the facts outlined, record of this case

including material statements made by counsel for Dr. Melki at October 25 and 30, 2019 hearings,

and presented evidence, this Court should determine that a complete settlement had been reached

reflected in the proposed order, attached hereto as Exhibit 2, drafted and suggested by the counsel

for Dr. Melki and signed by the Movants as a result of the compromise reached at the October 25,

2019 hearing.

        Further, in violation of the settlement agreement, Dr. Melki (1) has not submitted for

approval a broker that would list a unit located at 9701 Fields Road #1803, Gaithersburg, MD 20878

(“Unit”); (2) has not listed the Unit; and (3) has not provided the access to the broker chosen by the

Movants to the commercial property located at 25055 Riding Plaza, Suite 260, South Riding, VA

20152. All of that constitute a breach of the settlement agreement. If this Court finds that the settlement

agreement was formed, it must enforce it and order Dr. Melki to comply with its terms and conditions.

        WHEREFORE, the Movants respectfully ask this Court to:

        A. Schedule an evidentiary hearing on this motion;

        B. Issue an order containing the terms of the agreed upon settlement;

        C. Enforce the settlement agreement incorporated into proposed order attached as Exhibit

            2 and order Dr. Melki to comply with its terms and conditions; and

                                                    4
               Case 19-15265       Doc 140      Filed 12/11/19    Page 5 of 6



      D. for such other and further relief as the Court deems just and proper.

Date: December 11, 2019                    Respectfully submitted,

                                           _/s/ Chris Gowen __________________
                                           Christopher J. Gowen, MD Bar No. 18511
                                           Gowen Silva and Winograd, PLLC
                                           513 Capitol Court N.E., Suite 100
                                           Washington, DC 20002
                                           p: (202) 408-5400
                                           f: (202) 499-1370
                                           cgowen@gowensilva.com
                                           Counsel for Gowen Silva and Winograd
                                           PLLC


                                           Jeffrey M. Sherman, MD Bar No. 08505
                                           LAW OFFICES OF JEFFREY M. SHERMAN
                                           1600 N. Oak Street, Suite 1826
                                           Arlington, VA 22209
                                           (703) 855-7394
                                           jeffreymsherman@gmail.com
                                           Counsel for Cynthia Samaha and Saba Armani




                                               5
               Case 19-15265      Doc 140    Filed 12/11/19    Page 6 of 6



                              CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2019, I served a copy of the foregoing by ECF
notification to:

      John D. Burns
      The Burns Law Firm, LLC
      6303 Ivy Lane; Suite 102
      Greenbelt, MD 20770
      Email: info@burnsbankruptcyfirm.com

      Lynn A. Kohen
      U.S. Trustee Office
      6305 Ivy Lane, Suite 600
      Greenbelt, MD 20770
      Email: lynn.a.kohen@usdoj.gov

      Jeffrey M. Orenstein
      Wolff & Orenstein, LLC
      Shady Grove Plaza
      15245 Shady Grove Road, Suite 465
      Rockville, Maryland 20850
      Email: jorenstein@wolawgroup.com

      Nikita Joshi
      BWW Law Group, LLC
      6003 Executive Blvd, Suite 101
      Rockville, MD 20852
      Email: bankruptcy@bww-law.com

      Jeffrey M. Sherman
      LAW OFFICES OF JEFFREY M. SHERMAN
      1600 N. Oak Street, Suite 1826
      Arlington, VA 22209
      jeffreymsherman@gmail.com



                                                          _/s/ Chris Gowen _____
                                                          Christopher J. Gowen




                                            6
